Case 1:20-cv-20990-RNS Document 57 Entered on FLSD Docket 03/09/2021 Page 1 of 4




                            United States District Court
                                      for the
                            Southern District of Florida

   Skyler Wayne Sexton, Individually     )
   and as Personal Representative for    )
   the Estate of Kimberly Sexton,        )
   deceased, Plaintiffs,                 )
                                         )
   v.                                    ) Civil Action No. 20-20990-Civ-Scola
                                         )
   Carnival Corporation, and others,     )
   Defendants.                           )

             Order Denying the Plaintiff’s Motion for Leave to Amend
                                 and Order to Show Cause
         This matter is before the Court upon Plaintiff Skyler Wayne Sexton’s
  motions for leave to amend the second amended complaint to include a claim
  for punitive damages. (ECF No. 50, 53.) The motions are duplicative of each
  other and are considered here as one motion. The Defendant Carnival
  Corporation (“Carnival”) opposes the relief sought. (ECF No. 55.) Instead of
  filing a reply, the Plaintiff filed a notice of withdrawal of the motion (ECF No.
  56.) Upon careful consideration, the Plaintiff’s motions are denied as
  withdrawn. (ECF Nos. 50, 53.) Lipcon, Margulies, Alsina, & Winkleman, P.A.,
  counsel for the Plaintiff, is ordered to show cause why the Court should not
  require counsel to pay the reasonable attorney’s fees incurred by Carnival in
  responding to the motion.
      1. Background
         The Plaintiff brought this action against Carnival and other individuals,
  seeking to recover damages suffered in connection with the death of Kimberly
  Sexton (“Sexton”) while she was aboard the Carnival Sunshine cruise ship in
  March 2019. (Second Am. Compl. (“complaint”), ECF No. 24 at ¶14.) The
  complaint alleges seven counts against Carnival, including one for tortious
  interference with Sexton’s dead body. (Id. at ¶85.) The Plaintiff claims that
  Carnival was only permitted to “possess said remains consistent with and for
  only so long as was necessary to transfer [Sexton]” off the vessel. (Id. at ¶87.)
  Carnival’s failure to keep Sexton’s body peacefully at rest “without interruption
  and harassment” and instead “[i]nexplicably removing her clothing and turning
  her body to all sides in order to photograph her fully nude body” serves as the
  basis for the tortious interference with a dead body claim. Carnival moved to
  dismiss this claim (ECF No. 26), which the Court denied (ECF No. 35).
         Since then, the parties have continued engaging in discovery and on
Case 1:20-cv-20990-RNS Document 57 Entered on FLSD Docket 03/09/2021 Page 2 of 4




  February 1, 2021, Carnival moved for summary judgment on all counts against
  it. (ECF No. 46). The Plaintiff filed a response to the motion (ECF No. 49), that
  he later struck (ECF No. 52), instead filing the subject motion for leave to file a
  third amended complaint to include a claim of punitive damages in relation to
  the tortious interference claim. (ECF No. 5.) The Plaintiff claims that on
  February 3, 2021, during the deposition of Carnival’s corporate representative,
  that Carnival has a policy allowing for the taking of nude photographs of
  persons deceased on a ship. The policy was not communicated to Sexton’s next
  of kin depriving them of the opportunity to object, and worse, shows that
  Carnival had a policy allowing the disturbance of dead bodies. The Defendant
  opposes the relief sought arguing that the motion is untimely because the time
  to amend has long passed, the Plaintiff has not advanced good cause for the
  untimely amendment, and Carnival will be prejudiced as it has already briefed
  its motion for summary judgment. (ECF No. 55.) The day the Plaintiff’s reply
  was due, the Plaintiff filed a notice of withdrawing the motion “based on their
  own analysis and upon reconsideration of the Motion.” (ECF No. 56.) Notably,
  the Plaintiff has yet to refile his response to Carnival’s motion for summary
  judgment, nor has he sought an extension of time to do so.
       2. Analysis
            a. Motion For Leave to Amend
          The Plaintiff’s motion is denied as withdrawn; however, the motion was
  due to be denied on its merits. The Court is guided by Federal Rule of Civil
  Procedure 15(a) in determining whether to allow the untimely amendment.
  Pursuant to Rule15(a), a party seeking to amend its complaint after it
  previously has amended the complaint, or after a responsive pleading has been
  filed, may amend the complaint “only by leave of court or by written consent of
  the adverse party; and leave shall be freely given when justice so requires.”
  Fed.R.Civ.P. 15(a). However, where a party’s motion to amend is filed after the
  deadline for such motions, as delineated in the court’s scheduling order, the
  party must show good cause why leave to amend the complaint should be
  granted. See Fed.R.Civ.P. 16(b); see also Smith v. Sch. Bd. of Orange Cty., 487
  F.3d 1361, 1366 (11th Cir. 2007). “This good cause standard precludes
  modification unless the schedule cannot be met despite the diligence of the
  party seeking the extension.” Sosa v. Airprint Sys. Inc., 133 F.3d 1417, 1418
  (11th Cir.1998) (citations omitted). Only after finding good cause exists to
  modify the schedule will the court proceed to determine whether amendment to
  the pleadings is proper. Otherwise, the more liberal standard of Rule 15(a)
  “would render scheduling orders meaningless and effectively would read Rule
  16(b) and its good cause requirement out of the Federal Rules of Civil
  Procedure.” Id.
Case 1:20-cv-20990-RNS Document 57 Entered on FLSD Docket 03/09/2021 Page 3 of 4




         If good cause is found, the Court looks to Rule 15(a), which states “[l]eave
  shall be freely given when justice so requires.” Consequently, the Court must
  find a justifiable reason in denying a request for leave to amend. Sutor v. Intex
  Recreation Corp., No. 2:12-CV-600-FTM-38, 2014 WL 5439302, at *3 (M.D. Fla.
  Oct. 24, 2014) (Chappell, J.). “A district court need not, however, allow an
  amendment (1) where there has been undue delay, bad faith, dilatory motive,
  or repeated failure to cure deficiencies by amendments previously allowed; (2)
  where allowing amendment would cause undue prejudice to the opposing
  party; or (3) where amendment would be futile.” Bryant v. Dupree, 252 F.3d
  1161, 1163 (11th Cir.2001).
         In this case, the Plaintiff failed to establish the requisite good cause to
  justify the untimely amendment. The deadline to amend the complaint was
  July 20, 2020, discovery closed on January 18, 2021 and dispositive motions
  were due on February 1, 2021. The subject motion was filed after those dates.
  “Although generally, the mere passage of time, without more, is an insufficient
  reason to deny leave to amend a complaint, undue delay may clearly support
  such a denial.” Pines Properties, Inc. v. Am. Marine Bank, 156 F. App’x 237, 240
  (11th Cir. 2005). Such is the case here.
         The basis for Plaintiff’s amendment request is that through discovery,
  particularly the deposition of Carnival’s corporate representative on February
  3, 2021, it learned of a policy allowing Carnival staff to photograph deceased
  bodies, which was not communicated to the Plaintiff. The proposed
  amendments, however, are based upon information that was or should have
  been within the Plaintiff’s knowledge much earlier. As Carnival notes, the
  Plaintiff learned of the policy prior to the deposition of the corporate
  representative. Indeed, on December 18, 2020, two months before the Plaintiff’s
  request to amend, Defendant Dayan Campino testified that photographs of
  Sexton’s body were taken pursuant to Carnival’s policy. (ECF No. 47-3 at 88-
  89.) Moreover, the Plaintiff first raised the issue of punitive damages for its
  tortious interference claim in his response to the motion to dismiss filed on
  September 25, 2020 (ECF No. 30 at 5) (“Lastly, punitive damages are
  permissible with respect to Plaintiffs’ Counts VII and VIII for the outrageous
  conduct of CARNIVAL.”). Accordingly, the Plaintiff was aware of facts that could
  give rise to punitive damages months earlier and waiting months to file the
  subject motion constitutes undue delay. Pines Properties, Inc., 156 F. App’x at
  240 (affirming district court’s denial of leave to amend complaint because the
  plaintiff was aware of the facts that formed the basis of the proposed
  amendment early in the litigation and waited until after the close of discovery
  and the filing of dispositive motions to seek leave to amend.); see also Smith v.
  Sch. Bd. of Orange Cty., 487 F.3d 1361, 1367 (11th Cir. 2007)(holding the
Case 1:20-cv-20990-RNS Document 57 Entered on FLSD Docket 03/09/2021 Page 4 of 4




  district court did not err in denying motion to amend complaint because the
  plaintiff failed to specify good cause for the untimely motion and noted that
  discovery had closed and a motion for summary judgment had been pending
  for a month before the untimely motion); Johnson v. R.J. Reynolds Tobacco Co.,
  No. 2:12–cv–618–FtM–29UAM, 2013 WL 3892991 (M.D. Fla. July 26, 2013)
  (Steele, J.)(denying motion to amend to add request for punitive damages filed
  four months after deadline to amend pleadings because plaintiff was not
  diligent in seeking to amend complaint).
         Moreover, allowing an amendment at this late stage in the litigation
  would prejudice Carnival, who has already filed a motion for summary
  judgment that that Plaintiff responded to (although the response was later
  struck). Pines Properties, Inc., 156 F. App’x at 241 (recognizing that [p]rejudice
  and undue delay are inherent in an amendment asserted after the close of
  discovery and after dispositive motions have been filed, briefed, and decided.”).
             b. Order to Show Cause
         Pursuant to Federal Rule of Civil Procedure 11(b), a motion made to the
  Court must be “warranted by existing law or by a nonfrivolous argument for
  extending, modifying, or reversing existing law.” A court may impose sanctions
  for a Rule 11(b) violation. Fed. R. Civ. P. 11(c). In the Eleventh Circuit, the
  analysis centers on whether a reasonable attorney in the same circumstances
  could believe that his actions were factually and legally justified. Kaplan v.
  DaimlerChrysler, A.G., 331 F.3d 1251, 1255 (11th Cir. 2003).
         Here, counsel for Plaintiff withdrew the motion without any explanation
  apart from simply reconsidering arguments raised in the motion. This
  consideration should have taken place after the parties’ good faith conferral as
  required by Local Rule 7.1(a)(3) and certainly before the filing of this motion.
  Accordingly, by March 15, 2021, the Court orders counsel Lipcon, Margulies,
  Alsina, & Winkleman, P.A. to show cause as to why the Court should not
  require counsel to pay the reasonable attorney’s fees incurred by Carnival in
  responding to the motion.
         Moreover, the unnecessary briefing of the subject motion has delayed the
  motion of the pending motion for summary judgment. The Plaintiff’s response
  is due by March 10, 2021.
        Done and ordered in Miami, Florida, on March 8, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
